Title: From Louisa Catherine Johnson Adams to George Washington Adams, 1 May 1825
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 1st. May 1825
				
				The frequent and violent attacks of sickness which assail me my Dear George render me a wretched correspondent as the few days of comparative health which I enjoy are attended with a degree of debility which incapacitates me from any exertion of thought or rather of sedentary occupation without reproducing disagreeable sensations in my head and eyes.—We perceive with much delight an entire change in the stile of your Letters resulting we hope from a better state of health and spirits—If no lovely Lass has yet inflicted a wound upon your heart or your imagination the time will I at dare say soon arrive when you will be in the midst of all the ardours of a belle Passion or what nine times out of ten would be  a better designation a Folle Passion and soaring into the regions of Poetry and fiction while Idolising a shadow of your own creating—The fleeting moments of enjoyment thus passed, are indeed moments of extatic bliss; but alas, when you come to realize that state in human life, which our fancy has delineated as so extatic; we suffer in proportion to the delusion pictured by a too highly wrought imagination, and wander evermore in the paths of mortification and discontent, in consequence of our disappointment; as the sad and every day realities of life point out to us, in language which we cannot  understand that the fault is our own, and can only be cured by exertions depending entirely on ourselves—You will smile my Dear Son and say my Mother is a fine theoretical preacher, but miserable in practise—and it is too true. but as age steals on me with all its chilly apathy, I look back with astonishment at the things which have caused me so much trouble in life, and learn with sorrow that a too sensitive mind erroniously indulged, has been in a great measure the cause of my distress, and has, and does even to this day embitters the happiness of those who surround me—Let this prove a warning my Son to you—for life is so full of thorns, and they spring up so constantly and unavoidably in our path it is very unnecessary to take the smallest pains to inflict them on ourselves.If John Welsh has got any colour of the same silk as the pattern enclosed that would suit a light Green Paper I should be glad to take 150 Yds—Perhaps I might be able to find some in Boston do you enquire and let me know and at what price?—as soon as possible—God Bless you ever prays your affectte. Mother
				
					L C Adams
				
				
					Your Father says he will not go to Boston—because he can not go incog.—
				
			